  PAUL J. BEARD II (State Bar No. 210563)
1 FISHERBROYLES LLP
2 4470 W. Sunset Blvd., Suite 93165
  Los Angeles, CA 90027
3 Telephone: (818) 216-3988
  Facsimile: (213) 402-5034
4 E-mail: paul.beard@fisherbroyles.com
5
  Attorneys for Plaintiff
6 SOUTHERN CALIFORNIA RENTAL HOUSING ASSOCIATION
7                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
8
9
   SOUTHERN CALIFORNIA RENTAL              Case No.: 3:21-cv-00912-L-DEB
10 HOUSING ASSOCIATION,
                                           Judge:   Judge M. James Lorenz
11           Plaintiff
12
        v.                                 PLAINTIFF’S MOTION FOR
13                                         EXPEDITED RULING ON
   COUNTY OF SAN DIEGO, BOARD OF           MOTION FOR PRELIMINARY
14 SUPERVISORS OF THE COUNTY OF            INJUNCTION
   SAN DIEGO, and DOES 1 through 20,
15 inclusive,
16                                         Date: June 21, 2021
              Defendants.                  Time: 10:00 a.m.
17                                         Room: 5B
18
19                                         Complaint Filed: May 13, 2021
                                           Trial Date:      None set
20
21
22
23
24
25
26
27
28

                                       1
                         MOTION FOR EXPEDITED RULING
 1         By this motion, Plaintiff respectfully requests an expedited ruling on its motion
 2 for preliminary injunction.
 3         On May 24, 2021, Plaintiff filed that motion, seeking to preliminarily enjoin
 4 Defendant County of San Diego’s eviction moratorium, which bars all evictions in the
 5 County.
 6         Briefing was completed five weeks ago, on June 15, 2021. No hearing was held
 7 on the motion.
 8         Plaintiff claims that the eviction moratorium violates rental housing owners’
 9 fundamental property rights, unconstitutionally impairs contracts, and exceeds the
10 County’s jurisdiction insofar as it purports to bar evictions outside the incorporated
11 areas of the County. The motion is supported by a number of declarations, from rental
12 housing owners and tenants alike, showing the extraordinary harm that the eviction
13 moratorium is wreaking on their day-to-day lives. Each day the moratorium is in effect
14 is another day that rental housing owners, their families, their employees, and their good
15 tenants suffer irreparable injury, as the law unconscionably bans the removal of even
16 the most disruptive, nuisance-creating tenant. Melendres v. Arpaio, 695 F.3d 990, 1002
17 (9th Cir. 2012) (“[I]t is well established that the deprivation of constitutional rights
18 ‘unquestionably constitutes irreparable injury.’”).
19         Based on the foregoing, Plaintiff respectfully requests that the Court expedite its
20 ruling on the motion for preliminary injunction.
21   DATED: July 20, 2021
22
                                     /s/ Paul Beard II
23
                                     PAUL BEARD II
24                                   Attorney for Plaintiff SOUTHERN CALIFORNIA
25                                   RENTAL HOUSING ASSOCIATION

26
27
28

                                                2
                               MOTION FOR EXPEDITED RULING
